Exhibit 4(f) Execution Version K. HOVNANIAN ENTERPRISES, INC., as Issuer HOVNANIAN ENTERPRISES, INC. and the other Guarantors party hereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee and Collateral Agent Indenture Dated as of September 8, 2016 10.000% Senior Secured Second Lien Notes Due 2018 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1. Definitions 1 Section 1.2. Rules of Construction 49 ARTICLE II THE NOTES Section 2.1. Form, Dating and Denominations; Legends 49 Section 2.2. Execution and Authentication; Additional Notes 50 Section 2.3. Registrar, Paying Agent and Authenticating Agent; Paying Agent to Hold Money in Trust 52 Section 2.4. Replacement Notes 52 Section 2.5. Outstanding Notes 53 Section 2.6. Temporary Notes 53 Section 2.7. Cancellation 54 Section 2.8. CUSIP and ISIN Numbers 54 Section 2.9. Registration, Transfer and Exchange 54 Section 2.10. Restrictions on Transfer and Exchange 58 Section 2.11. Regulation S Temporary Global Notes 60 Section 2.12. Transfers of Securities Held by Affiliates 61 Section 2.13. Automatic Exchange from Restricted Global Notes to Unrestricted Global Notes 62 ARTICLE III REDEMPTION; OFFER TO PURCHASE Section 3.1. Optional Redemption 63 Section 3.2. Redemption with Proceeds of Equity Offering 65 Section 3.3. Sinking Fund; Mandatory Redemption 65 Section 3.4. Method and Effect of Redemption 65 Section 3.5. Offer to Purchase 67 ARTICLE IV COVENANTS Section 4.1. Payment of Notes 69 Section 4.2. Maintenance of Office or Agency 70 Section 4.3. Existence 70 i Section 4.4. Payment of Taxes 70 Section 4.5. [Reserved] 70 Section 4.6. Limitations on Indebtedness 70 Section 4.7. Limitations on Restricted Payments 73 Section 4.8. Limitations on Liens 77 Section 4.9. Limitations on Restrictions Affecting Restricted Subsidiaries 78 Section 4.10. Limitations on Dispositions of Assets 81 Section 4.11. Guarantees by Restricted Subsidiaries 84 Section 4.12. Repurchase of Notes upon a Change of Control 84 Section 4.13. Limitations on Transactions with Affiliates 86 Section 4.14. Limitations on Mergers, Consolidations and Sales of Assets 89 Section 4.15. Reports to Holders of Notes 89 Section 4.16. [Reserved] 90 Section 4.17. Notice of Other Defaults 90 Section 4.18. Collateral Requirement; Further Assurances; Costs 90 Section 4.19. Limitation of Applicability of Certain Covenants if Notes Rated Investment Grade 94 ARTICLE V REMEDIES Section 5.1. Events of Default 95 Section 5.2. Other Remedies 99 Section 5.3. Waiver of Defaults by Majority of Holders 99 Section 5.4. Direction of Proceedings 99 Section 5.5. Application of Moneys Collected by Trustee Section 5.6. Proceedings by Holders Section 5.7. Proceedings by Trustee Section 5.8. Remedies Cumulative and Continuing Section 5.9. Undertaking to Pay Costs Section 5.10. Notice of Defaults Section 5.11. Waiver of Stay, Extension or Usury Laws Section 5.12. Trustee May File Proof of Claim Section 5.13. Payment of Notes on Default; Suit Therefor ARTICLE VI GUARANTEES; RELEASE OF GUARANTOR Section 6.1. Guarantee Section 6.2. Obligations of each Guarantor Unconditional Section 6.3. Release of a Guarantor Section 6.4. Execution and Delivery of Guarantee Section 6.5. Limitation on Guarantor Liability Section 6.6. Article VI not to Prevent Events of Default Section 6.7. Waiver by the Guarantors ii Section 6.8. Subrogation and Contribution Section 6.9. Stay of Acceleration ARTICLE VII THE TRUSTEE Section 7.1. General Section 7.2. Certain Rights of the Trustee Section 7.3. Individual Rights of the Trustee Section 7.4. Trustee’s Disclaimer Section 7.5. [Reserved] Section 7.6. [Reserved] Section 7.7. Compensation and Indemnity Section 7.8. Replacement of Trustee Section 7.9. Successor Trustee by Merger Section 7.10. Eligibility Section 7.11. Money Held in Trust ARTICLE VIII DEFEASANCE AND DISCHARGE Section 8.1. Legal Defeasance and Discharge Section 8.2. Covenant Defeasance Section 8.3. Conditions to Legal or Covenant Defeasance Section 8.4. Deposited Money and Government Securities to be Held in Trust; Other Miscellaneous Provisions Section 8.5. Repayment to Issuer Section 8.6. Reinstatement Section 8.7. Survival Section 8.8. Satisfaction and Discharge of Indenture ARTICLE IX AMENDMENTS, SUPPLEMENTS AND WAIVERS Section 9.1. Amendments Without Consent of Holders Section 9.2. Amendments with Consent of Holders Section 9.3. Effect of Consent Section 9.4. Trustee’s Rights and Obligations iii ARTICLE X [RESERVED] ARTICLE XI COLLATERAL AND SECURITY Section 11.1. Security Documents Section 11.2. Collateral Agent Section 11.3. Authorization of Actions to be Taken Section 11.4. Release of Second-Priority Liens Section 11.5. Filing, Recording and Opinions ARTICLE XII RELEASE OF ISSUER AND GUARANTORS Section 12.1. Release of Issuer ARTICLE XIII MISCELLANEOUS Section 13.1. Effectiveness Section 13.2. Holder Communications; Holder Actions Section 13.3. Notices Section 13.4. Certificate and Opinion as to Conditions Precedent Section 13.5. Statements Required in Certificate or Opinion Section 13.6. Payment Date Other Than a Business Day Section 13.7. Governing Law; Waiver of Jury Trial Section 13.8. No Adverse Interpretation of Other Agreements Section 13.9. Successors Section 13.10. Duplicate Originals Section 13.11. Separability Section 13.12. Table of Contents and Headings Section 13.13. No Liability of Directors, Officers, Employees, Partners, Incorporators and Stockholders Section 13.14. Provisions of Indenture for the Sole Benefit of Parties and Holders of Notes Section 13.15. Trust Indenture Act iv EXHIBITS EXHIBIT A Form of Note and Guarantee EXHIBIT B Form of Supplemental Indenture EXHIBIT C Restricted Legend EXHIBIT D DTC Legend EXHIBIT E Affiliate Legend EXHIBIT F Regulation S Certificate EXHIBIT G Rule 144A Certificate EXHIBIT H Institutional Accredited Investor Certificate EXHIBIT I Certificate of Beneficial Ownership EXHIBIT J Regulation S Temporary Global Note Legend EXHIBIT K Unrestricted Subsidiaries EXHIBIT L Collateral Perfection Officer’s Certificate v INDENTURE, dated as of September 8, 2016, among K. HOVNANIAN ENTERPRISES, INC., a California corporation (the “ Issuer ”), HOVNANIAN ENTERPRISES, INC., a Delaware corporation (the “ Company ”), each of the other Guarantors (as defined hereafter) and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as Trustee (the “ Trustee ”) and as Collateral Agent (the “ Collateral Agent ”). RECITALS The Issuer has duly authorized the execution and delivery of this Indenture to provide for the issuance on the Issue Date of $75,000,000 aggregate principal amount of the Issuer’s 10.000% Senior Secured Second Lien Notes Due 2018 and, if and when issued, any Additional Notes (together, the “ Notes ”). All things necessary to make this Indenture a valid agreement of the Issuer, in accordance with its terms, have been done, and the Issuer has done all things necessary to make the Notes (in the case of any Additional Notes, when duly authorized), when duly issued and executed by the Issuer and authenticated and delivered by the Trustee, the valid obligations of the Issuer as hereinafter provided. In addition, the Guarantors party hereto have duly authorized the execution and delivery of this Indenture as guarantors of the Notes. All things necessary to make this Indenture a valid agreement of each Guarantor, in accordance with its terms, have been done, and each Guarantor has done all things necessary to make the Guarantees (in the case of the Guarantee of any Additional Notes, when duly authorized), when duly issued and executed by each Guarantor and when the Notes have been authenticated and delivered by the Trustee, the valid obligation of such Guarantor as hereinafter provided. THIS INDENTURE WITNESSETH For and in consideration of the premises and the purchase of the Notes by the Holders thereof, the parties hereto covenant and agree, for the equal and proportionate benefit of all Holders, as follows: Article I
